Case 1:13-cv-00151-JPB-JPM Document 748 Filed 02/15/19 Page 1 of 2 PageID #: 20993



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                       Clarksburg



  THE KAY COMPANY, LLC;
  H. DOTSON CATHER, Trustee
  of Diana Goff Cather Trusts; and
  JAMES E. HAMRIC III, and all other
  persons and entities similarly situated,

                              Plaintiffs,
                v.                                             Civil Action No. 1:13-CV-151
                                                               Judge Bailey
  EQT PRODUCTION COMPANY, a
  Pennsylvania Corporation; and EQT
  CORPORATION, a Pennsylvania Corporation,

                              Defendants.


        ORDER STAYING CASE PENDING FURTHER ORDER OF THIS COURT

         On February 13, 2019, this Court entered its Order Granting Preliminary Approval

  of Class Action Settlement [Doc. 747]. As such, this Court now ORDERS all proceedings

  in this case, except those actions set forth in the Settlement Agreement and the Preliminary

  Approval Order shall be STAYED pending further order of this Court. This Court shall

  retain jurisdiction to consider all further matters arising out of or connected with the

  Settlement.

         It is so ORDERED.

         The Clerk is directed to transmit copies of this Order to all counsel of record herein.
Case 1:13-cv-00151-JPB-JPM Document 748 Filed 02/15/19 Page 2 of 2 PageID #: 20994




        DATED: February 15, 2019.
